DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-12, 15, 19-21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. US 20210378031 A1 with priority to CN201910118163 filed 2019-02-15 in view of Lei et al. US20200236716A1, hereinafter Lei and further in view of Chen et al. US 20220053554 A1, hereinafter Chen.
Regarding claim 1, Chai A method of wireless communication of a user equipment (UE), comprising: 
(Chai: para. [0116 & 0426-0429] UE Fig. 1, 5B and 24B determining unit 101 may be integrated on a processor of the terminal or a processor of the chip system used in the terminal and para. [0432] memory and Summary)
receiving a configuration for transmitting a random access channel (RACH) message (Chai: para. [0155-0156] The first configuration information is used to configure one or more PRACH time-frequency resources and a preamble sequence set. [0157] second configuration information is used to configure a PUSCH time-frequency resource block corresponding to each PRACH time-frequency resource. Para. the network device associates each preamble sequence in each PRACH time-frequency resource with each time-frequency resource in a PUSCH time-frequency resource block by using the third configuration information), 
the configuration associated with frequency division multiplexing (FDM); 
(Chai: para. [0119] network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource. The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed)
determining at least one transmission type of the plurality of transmission types for the RACH message, the at least one transmission type corresponding to one or more of the TDM, the FDM, or the SDM; and 
(Chai: para. [0159] when selecting any preamble sequence from a PRACH time-frequency resource to send an access preamble, the terminal may determine a PUSCH time-frequency resource corresponding to the preamble sequence, and send uplink data on the corresponding PUSCH time-frequency resource. Similarly, when the network device receives an access preamble sent by the terminal, the network device may determine a PUSCH time-frequency resource corresponding to the access preamble, and then obtain uplink data on the PUSCH time-frequency resource, to complete a random access procedure of the UE and reduce blind detection performed by the network device. para. [0119] network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource. The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed)
transmitting the RACH message based on the received configuration for the RACH message and the determined at least one transmission type of the RACH message.
(Chai: para. [0159 & 0170-0171] when selecting any preamble sequence from a PRACH time-frequency resource to send an access preamble, the terminal may determine a PUSCH time-frequency resource corresponding to the preamble sequence, and send uplink data on the corresponding PUSCH time-frequency resource. Similarly, when the network device receives an access preamble sent by the terminal, the network device may determine a PUSCH time-frequency resource corresponding to the access preamble, and then obtain uplink data on the PUSCH time-frequency resource, to complete a random access procedure of the UE and reduce blind detection performed by the network device)
It is noted that Chai does not explicitly disclose: 
the configuration associated with a plurality of transmission types including time division multiplexing (TDM), frequency division multiplexing (FDM), and spatial division multiplexing (SDM);
determining at least one transmission type of the plurality of transmission types including the TDM, the FDM, and the SDM for the RACH message, the at least one transmission type corresponding to one or more of the TDM, the FDM, or the SDM
However, Lei from the same or similar fields of endeavor teaches the use of: the configuration associated with a plurality of transmission types including time division multiplexing (TDM), frequency division multiplexing (FDM), and spatial division multiplexing (SDM); determining at least one transmission type of the plurality of transmission types including the TDM, the FDM, and the SDM for the RACH message, the at least one transmission type corresponding to one or more of the TDM, the FDM, or the SDM (Lei: para. [0109-0112 & 0013] and Fig. 4 step 420 and step 422 the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420. For example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420. [0089] the configuration information 420 may indicate at least one configuration associated with the two-step RACH procedure 410 in the time domain, the frequency domain, or the spatial domain. For example, the configuration information 420 may indicate at least one of a PRACH configuration index associated with the two-step RACH procedure 410 in the time domain, a number of RACH occasions available for the two-step RACH procedure 410 in the frequency domain, a starting frequency resource associated with the RACH occasions available for the two-step RACH procedure 410, a number of preamble sequences per SS/PBCH block, and/or a number of SS/PBCH blocks associated with each of the RACH occasions available for the two-step RACH procedure 410. Para. [0110] time domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a PRACH configuration index indicated in the configuration information 420, e.g., for the time-division multiplexing pattern of transmission of the preamble 422. Para. [0111] frequency domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a number of RACH occasions indicated in the configuration information 420 as available in the frequency domain at the same location in the time domain, e.g., for the frequency-division multiplexing pattern of transmission of the preamble 422). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lei in the method of Chai. One of ordinary skill in the art would be motivated to do so for UE may select a “good” or “best” beam for communication with the base station, such as a beam via which an SS/PBCH block having a highest RSRP is received or a beam via which an SS/PBCH block having an RSRP that satisfies a threshold is received (Lei: para. [0150 & 0113]).
It is noted that Chai and Lei do not explicitly disclose: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain.
However, Chen from the same or similar fields of endeavor teaches the use of: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain (Chen: para. [0075 & 0077] network side configures UE to transmit a msgA PRACH and/or PUSCH on a group of symbol resources in a slot, and the UE detects a piece of DCI instructing that the UE receives a CSI-RS or PDSCH on symbol resources in the slot. The symbol resources indicated by the DCI and the symbol resources for transmitting the msgA PRACH and/or PUSCH by the UE overlap in terms of time, such as Para. [0043 & 0103-0104] time domain location). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen in the method of Chai and Lei. One of ordinary skill in the art would be motivated to do so for provide a random access method and apparatus, and user equipment, so as to resolve a problem that during a random access procedure of user equipment, a transmission occasion of a random access message conflicts with a time domain resource indicated by a network-side message (Chen: para. [0044]).

Regarding claim 2, Chai, Lei and Chen teach the method of claim 1, wherein the at least one transmission type for the RACH message is determined based on a latest occasion of the transmission type for the RACH message (Chai: para. [0191] network device may select first Q preambles or last Q preambles from the random access preamble sequence set that is configured for the contention-based random access and that corresponds to each SSB on each PRACH time-frequency resource as PRACH time-frequency resources in the two-step random access procedure).

Regarding claim 3, Chai, Lei and Chen teach the method of claim 1, wherein the at least one transmission type is determined based on at least one of a measurement value for a reference signal received power (RSRP) of a synchronization signal block (SSB) 
(Chai: para. [0190] Before selecting a preamble, the UE needs to detect reference signal received power (Reference Signal Receiving Power, RSRP) of each SSB, select an SSB from SSBs whose RSRP is greater than a threshold, and then select a preamble from a preamble set corresponding to the SSB and send the preamble. Therefore, dividing a preamble set mapped to a same SSB into subsets can ensure that when selecting any SSB, the UE can find a corresponding preamble for two-step access).

Regarding claim 6, Chai, Lei and Chen teach the method of claim 1, wherein the at least one transmission type is determined based on a purpose of the RACH message, the purpose corresponding to at least one of an initial access (Lei: para. [0113] The UE 404 may determine the beam to be indicated by transmission of the preamble 422 in the RACH occasion 412 based on the values determined from the SS/PBCH blocks 418 a-c. For example, the UE 404 may select the beam that corresponds with one of the SS/PBCH blocks 418 a-c having a “best” value (e.g., highest RSRP, highest SNR, etc.). The UE 404 may then determine the RACH occasion 412 based on the one of the SS/PBCH blocks 418 a-c having the best value. For example, each of the SS/PBCH blocks 418 a-c may be mapped to a respective RACH occasion, and the UE 404 may select one RACH occasion 412 to indicate the selected beam based on the mapping between RACH occasions and SS/PBCH blocks 418 a-c. SS/PBCH blocks 418 a-c correspond to initial access), a beam failure request (BFR), or a timing advance (TA) order. One of ordinary skill in the art would be motivated to do so for UE may select a “good” or “best” beam for communication with the base station, such as a beam via which an SS/PBCH block having a highest RSRP is received or a beam via which an SS/PBCH block having an RSRP that satisfies a threshold is received (Lei: para. [0150 & 0113]).

Regarding claim 10, Chai teaches a method of wireless communication of a base station (Chai: para. [0437-0441] and FIG. 28-29 apparatus may implement a function of the network device. Para. [0441] processor 320 is configured to support the apparatus in executing the program code stored in the memory 310), comprising: 
transmitting a configuration for a random access channel (RACH) message (Chai: para. [0155] S501 of Fig. 5B terminal receives first configuration information, second configuration information, and third configuration information that are sent by a network device. para. [0156] The first configuration information is used to configure one or more PRACH time-frequency resources and a preamble sequence set. [0157] second configuration information is used to configure a PUSCH time-frequency resource block corresponding to each PRACH time-frequency resource. Para. the network device associates each preamble sequence in each PRACH time-frequency resource with each time-frequency resource in a PUSCH time-frequency resource block by using the third configuration information), the configuration associated with frequency division multiplexing (FDM) (Chai: para. [0119] network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource. The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed); 
and receiving the RACH message based on the transmitted configuration for the RACH message and at least one transmission type of the plurality of transmission types of the RACH message, the at least one transmission type corresponding to one or more of the TDM, the FDM, or the SDM (Chai: para. [0159 & 0170-0171] when selecting any preamble sequence from a PRACH time-frequency resource to send an access preamble, the terminal may determine a PUSCH time-frequency resource corresponding to the preamble sequence, and send uplink data on the corresponding PUSCH time-frequency resource. Similarly, when the network device receives an access preamble sent by the terminal, the network device may determine a PUSCH time-frequency resource corresponding to the access preamble, and then obtain uplink data on the PUSCH time-frequency resource, to complete a random access procedure of the UE and reduce blind detection performed by the network device).
It is noted that Chai does not explicitly disclose: the configuration associated with a plurality of transmission types including time division multiplexing (TDM), frequency division multiplexing (FDM), and spatial division multiplexing (SDM); and receiving the RACH message based on the transmitted configuration for the RACH message and at least one transmission type of the plurality of transmission types of the RACH message, the at least one transmission type corresponding to one or more selected ones of the TDM, the FDM, and the SDM.
However, Lei from the same or similar fields of endeavor teaches the use of: : the configuration associated with a plurality of transmission types including time division multiplexing (TDM), frequency division multiplexing (FDM), and spatial division multiplexing (SDM); and receiving the RACH message based on the transmitted configuration for the RACH message and at least one transmission type of the plurality of transmission types of the RACH message, the at least one transmission type corresponding to one or more selected ones of the TDM, the FDM, and the SDM (Lei: para. [0109-0112 & 0013] and Fig. 4 step 420 and step 422 the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420. For example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420. [0089] the configuration information 420 may indicate at least one configuration associated with the two-step RACH procedure 410 in the time domain, the frequency domain, or the spatial domain. For example, the configuration information 420 may indicate at least one of a PRACH configuration index associated with the two-step RACH procedure 410 in the time domain, a number of RACH occasions available for the two-step RACH procedure 410 in the frequency domain, a starting frequency resource associated with the RACH occasions available for the two-step RACH procedure 410, a number of preamble sequences per SS/PBCH block, and/or a number of SS/PBCH blocks associated with each of the RACH occasions available for the two-step RACH procedure 410. Para. [0110] time domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a PRACH configuration index indicated in the configuration information 420, e.g., for the time-division multiplexing pattern of transmission of the preamble 422. Para. [0111] frequency domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a number of RACH occasions indicated in the configuration information 420 as available in the frequency domain at the same location in the time domain, e.g., for the frequency-division multiplexing pattern of transmission of the preamble 422). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lei in the method of Chai. One of ordinary skill in the art would be motivated to do so for UE may select a “good” or “best” beam for communication with the base station, such as a beam via which an SS/PBCH block having a highest RSRP is received or a beam via which an SS/PBCH block having an RSRP that satisfies a threshold is received (Lei: para. [0150 & 0113]).
It is noted that Chai and Lei do not explicitly disclose: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain.
However, Chen from the same or similar fields of endeavor teaches the use of: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain (Chen: para. [0075 & 0077] network side configures UE to transmit a msgA PRACH and/or PUSCH on a group of symbol resources in a slot, and the UE detects a piece of DCI instructing that the UE receives a CSI-RS or PDSCH on symbol resources in the slot. The symbol resources indicated by the DCI and the symbol resources for transmitting the msgA PRACH and/or PUSCH by the UE overlap in terms of time, such as Para. [0043 & 0103-0104] time domain location). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen in the method of Chai and Lei. One of ordinary skill in the art would be motivated to do so for provide a random access method and apparatus, and user equipment, so as to resolve a problem that during a random access procedure of user equipment, a transmission occasion of a random access message conflicts with a time domain resource indicated by a network-side message (Chen: para. [0044]).

Regarding claims 11-12 and 15, Chai, Lei and Chen disclose all the limitations as discussed in the rejection of claims 2-3 and 6, and therefore method claims 11-12 and 15 are rejected using the same rationales.

Regarding claims 19-21, Chai teaches an apparatus for wireless communication of a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: (Chai: para. [0116 & 0426-0429] UE Fig. 1, 5B and 24B determining unit 101 may be integrated on a processor of the terminal or a processor of the chip system used in the terminal and para. [0432] memory) and configured to: Chai, Lei and Chen disclose all the limitations as discussed in the rejection of claims 1-3, and therefore apparatus claims 19-21 are rejected using the same rationales.

Regarding claims 25-27, Chai teaches an apparatus for wireless communication of a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: (Chai: para. [0437-0441] and FIG. 28-29 apparatus may implement a function of the network device. Para. [0441] processor 320 is configured to support the apparatus in executing the program code stored in the memory 310) and configured to: and configured to: and Chai, Lei and Chen disclose all the limitations as discussed in the rejection of claims 10 and 2-3, and therefore apparatus claims 25-27 are rejected using the same rationales.

Claims 4-5, 13-14, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai, Lei and Chen as applied to claims 1, 10, 19 and 25 above, and further in view of Amuru et al. US 20180324850 A1, hereinafter Amuru.
Regarding claim 4, Chai, Lei and Chen teach the method of claim 1, and Chai and Abedini do not explicitly teach wherein the configuration includes a priority indication for the RACH message, the at least one transmission type determined based on the priority indication.
However, Amuru from the same or similar fields of endeavor teaches the use of: wherein the configuration includes a priority indication for the RACH message, the at least one transmission type determined based on the priority indication (Amuru: para. [0222] For changing priority levels or based on quality of service (QoS), the max value of PREAMBLE_TRANSMISSION_COUNTER can be changed for example a higher value for higher priority and lower value for lower priority level. This priority levels can also be sued to impact the parameters of the Msg3 where the number of repetitions for Msg3 can be variable—a higher number of high priority and lower number for lower priority. Para. [0223] At 1506, the method includes calculating the power level for PRACH resources. In one embodiment, the method allows the RACH configuration controller 220 to calculate the power level for PRACH resources). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Amuru in the method of Chai, Lei and Chen. One of ordinary skill in the art would be motivated to do so for providing a high quality mobile communication services to a user (Amuru: para. [0043]).

Regarding claim 5, Chai, Lei, Chen and Amuru teach the method of claim 4, wherein the priority indication corresponds to a priority of a subscribed service class of the UE (Amuru: para. [0222] For changing priority levels or based on quality of service (QoS), the max value of PREAMBLE_TRANSMISSION_COUNTER can be changed for example a higher value for higher priority and lower value for lower priority level. This priority levels can also be sued to impact the parameters of the Msg3 where the number of repetitions for Msg3 can be variable—a higher number of high priority and lower number for lower priority. Para. [0223] At 1506, the method includes calculating the power level for PRACH resources. In one embodiment, the method allows the RACH configuration controller 220 to calculate the power level for PRACH resources). One of ordinary skill in the art would be motivated to do so for providing a high quality mobile communication services to a user (Amuru: para. [0043]).

Regarding claims 13-14, Chai, Lei, Chen and Amuru disclose all the limitations as discussed in the rejection of claims 4-5, and therefore method claims 13-14 are rejected using the same rationales.
Regarding claim 22, Chai, Lei, Chen and Amuru disclose all the limitations as discussed in the rejection of claim 4, and therefore apparatus claim 22 isrejected using the same rationales.

Regarding claim 28, Chai, Lei, Chen and Amuru disclose all the limitations as discussed in the rejection of claim 4, and therefore apparatus claim 28 is rejected using the same rationales.

Allowable Subject Matter
Claims 7-9, 16-18, 23-24 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Yao et al.  US 20220304045 A1 teaches in para. [0052] and FIGS. 3-4 the resource grid may be configured such that the UE does not receive PDCCH, PDSCH, or CSI-RS in the slot if a reception would overlap with any symbol from the set of symbols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468